DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed on 3 December 2020 has been entered. Claim(s) 1-23 remain pending in this application. Claim(s) 24 has been cancelled.  Claim(s) 4-7, 9-12, 14-15, 17-18, 20 and 22-23 have been withdrawn from consideration. Claims 1-3, 8, 13, 16, 19 and 21 will be examined.

Claim Objections
Claims 1-3, 8, 13, 16, 19 and 21 are objected to because of the following informalities:  
Claims 1-3, 8, 13, 16, 19 and 21 use the term “inlet valve” while the embodiment shown in Figure 3 does not include the term inlet valve.  A possible correction is the use of the term “a valve” in order to be generic to apply to all embodiments.  
Appropriate correction is required.

Claim Interpretation
It is noted that Claim interpretation is provided before the restriction requirement as the necessary structure of the claims must be determined in order to determine how the restriction requirement applies.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 21 recites the limitation “means for filling a rocket propellant tank” and “means for concurrently providing the rocket propellant to a chill line of a rocket engine as the rocket propellant tank is filled”.  Structure for these limitations if provided in Applicant’s disclosure at Paragraph 0026 and the limitation “means for providing the rocket propellant to the rocket 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hue (U.S. Pre-grant Publication 2017/0114753), hereinafter Hue.

Regarding Independent Claim 1, Hue teaches an apparatus comprising: 
an inlet valve (30A) to supply a rocket propellant tank that is associated with a rocket engine with rocket propellant (Figure 1 – the valve, 30A, provides a propellant to the tank, 18, via at least the pump, 32B, conduit, 34, chill line, 36, conduit, 38, turbine, 32A, and conduit, 46, where the tank is associated with the engine, 12, as shown in Figure 1); 
a supply line (42); 
38 – Figure 1 – the conduit, 38, takes propellant that is used in the engine and extracts/bleeds it away from the engine, therefore it is a bleed line of the rocket engine) fluidly coupled to the inlet valve (Figure 1 – the flow from the valve, 30A, passes to the bleed line, 38, and therefore they are fluidly coupled), the bleed line separate from the supply line and upstream of the rocket propellant tank (Figure 1 – the bleed line, 38, and the supply line, 42, are separate with the bleed line located in a upstream location to the tank, 18, with respect to the flow, as shown in Figure 1); and 
a flow director (34) to direct at least a portion of a flow of the rocket propellant from the inlet valve to the bleed line of the rocket engine to thermally condition the rocket engine as the rocket propellant tank is being filled with the rocket propellant (Figure 1 – the conduit/director, 34, directs the flow of propellant from the valve, 30A, to the heater, 36, which is used to receive heat from the engine, and therefore cool/thermally condition the engine, while the flow continues to the tank, 18, as shown by the flow arrows, Therefore the conditioning of the engine and filling of the tank happen concurrently).

Regarding Claim 2, Hue teaches the invention as claimed and discussed above. Hue further teaches wherein the rocket engine is disposed between the rocket propellant tank and the inlet valve (Figure 1 – the chill line, 36, which is part of the engine, 12, is located between the valve, 30A, and the tank, 18, relative to the flow from the valve to the tank).

Regarding Claim 3, Hue teaches the invention as claimed and discussed above. Hue further teaches further including a propellant line (46) disposed between the bleed line and a 47) associated with an inlet of the rocket propellant tank (Figure 1 – the propellant line, 46, is between the bleed line, 38, and the pre-valve, 47, which is the last valve before the inlet of located at the top of the tank, 18).

Regarding Independent Claim 8, Hue teaches a method comprising: 
filling, via an inlet valve (30A) and a supply line (42), a rocket propellant tank (18) associated with a rocket engine (12) with rocket propellant (Figure 1 – propellant is provided to the tank via at least the valve, 30A, the pump, 32B, conduit, 34, chill line, 36, conduit, 38, turbine, 32A, supply line, 42, and conduit, 46, where the tank is associated with the engine, 12, as shown in Figure 1); and 
concurrent to the filling of the rocket propellant tank, directing, by use of a flow director (34), at least a portion of a flow of the rocket propellant toward a bleed line of the rocket engine (Figure 1 – the flow of propellant passes through the conduit, 38, that takes propellant that is used in the engine and extracts/bleeds it away from the engine, therefore it is a bleed line of the rocket engine) to thermally condition the rocket engine (Figure 1 – Paragraph 0040 - the conduit/director, 34, directs the flow of propellant from the valve, 30A, to the heater/chill line, 36, which is used to receive heat from the engine, and therefore cool/thermally condition the engine, while the flow continues through the bleed line, 38, to the tank, 18, as shown by the flow arrows, Therefore the conditioning of the engine and filling of the tank happen concurrently), the bleed line separate from the supply line and upstream of the rocket propellant tank (Figure 1 – the bleed line, 38, and the supply line, 42, are separate with the bleed line located in a upstream location to the tank, 18, with respect to the flow, as shown in Figure 1).

Regarding Independent Claim 10, Hue teaches a method comprising: 
filling, via an inlet valve (30A), a rocket propellant tank (18) associated with a rocket engine (12) with rocket propellant (Figure 1 – propellant is provided to the tank via the valve, 30A, the pump, 32B, conduit, 34, chill line, 36, conduit, 38, turbine, 32A, and conduit, 46, where the tank is associated with the engine, 12, as shown in Figure 1); and 
concurrent to the filling of the rocket propellant tank, directing, by use of a flow director (34), at least a portion of a flow of the rocket propellant toward a chill line of the rocket engine (Figure 1 – Paragraph 0040 -  the flow of propellant passes through the chill line, 36, of the rocket engine, 12) to thermally condition the rocket engine (Figure 1 – the conduit/director, 34, directs the flow of propellant from the valve, 30A, to the heater/chill line, 36, which is used to receive heat from the engine, and therefore cool/thermally condition the engine, while the flow continues through the bleed line, 38, to the tank, 18, as shown by the flow arrows, Therefore the conditioning of the engine and filling of the tank happen concurrently), wherein an entire flow of the rocket propellant form the inlet valve is directed to a bleed line that is upstream of the rocket propellant tank (Figure 1 – the entire flow from the valve, 30A, is shown to pass through the bleed line, 38).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (U.S. Pre-grant Publication 2005/0045772), hereinafter Martin, in view of Hue.

Regarding Independent Claim 13 and Claim 16, Martin teaches (Claim 13) a launch vehicle (Figure 1A) comprising: 
a rocket engine (34); 
a rocket propellant tank (Figure 1A – the tanks that hold the propellants, 30 and 32, are rocket propellant tanks) associated with the rocket engine (Paragraph 0018 – the engine uses propellants, 30 and 32, from the tanks, therefore the tanks are associated with the rocket engine, 34).
Martin further teaches that the propellants are cryogenic (Paragraph 0018 – the propellants are liquid hydrogen and liquid oxygen therefore they are cryogenic).
Martin does not teach an inlet valve to provide rocket propellant to the rocket propellant tank; 
a supply line fluidly coupled to the inlet valve and upstream of the rocket propellant tank; and 
a flow director to direct at least a portion of a flow of the rocket propellant toward a bleed line of the rocket engine to thermally condition the rocket engine while the rocket propellant tank is concurrently filled; 
Claim 16) the chill line is disposed between the propellant tank and the inlet valve.
However, Hue teaches a propellant feeding system (Figure 1) with (Claim 13) an inlet valve (30A) to provide rocket propellant to the rocket propellant tank (Figure 1 – the valve, 30A, provides a propellant to the tank, 18, via at least the pump, 32B, conduit, 34, chill line, 36, conduit, 38, turbine, 32A, and conduit, 46, where the tank is associated with the engine, 12, as shown in Figure 1); 
a supply line (42) fluidly coupled to the inlet valve and upstream of the rocket propellant tank (Figure 1 – the flow from the valve, 30A, passes through the supply line, 42, and therefore they are fluidly coupled with the supply line being upstream relative to the flow from the valve, 30A, to the tank, 18); and 
a flow director (34) to direct at least a portion of a flow of the rocket propellant toward a bleed line of the rocket engine to thermally condition the rocket engine while the rocket propellant tank is concurrently filled (Figure 1 – the conduit/director, 34, directs the flow of propellant from the valve, 30A, to the heater/chill line, 36, which is used to receive heat from the engine and then to the bleed line, 38, and therefore cool/thermally condition the engine, while the flow continues to the tank, 18, as shown by the flow arrows, Therefore the conditioning of the engine and filling of the tank happen concurrently);
(Claim 16) the chill line (36) is disposed between the propellant tank and the inlet valve (Figure 1 – the chill line, 36, is between the tank, 18, and the valve, 30A, relative to the flow from the valve to the tank).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Martin to Claim 13) an inlet valve to provide rocket propellant to the rocket propellant tank; a supply line fluidly coupled to the inlet valve and upstream of the rocket propellant tank; and a flow director to direct at least a portion of a flow of the rocket propellant toward a bleed line of the rocket engine to thermally condition the rocket engine while the rocket propellant tank is concurrently filled and (Claim 16) the chill line  is disposed between the propellant tank and the inlet valve, as taught by Hue, in order to have a pressure regulating system that is simpler, more reliable and less expensive (Hue – Paragraph 0013).

Regarding Claim 19, Martin in view of Hue teach the invention as claimed and discussed above. Martin further teaches wherein the rocket propellant tank is part of a booster rocket of the launch vehicle (Figure 1A - Paragraph 0018, Lines 1-4 – the propellant tanks that contain the propellants, 30 and 32, are part of the booster rocket, 22, of the launch vehicle, shown in Figure 1A).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lak (U.S. Patent No. 5,644,920), hereinafter Lak, in view of Hue.

Regarding Claim 21, Lak teaches an apparatus (Figure 1) comprising: 
means for filling a rocket propellant tank with rocket propellant (Figure – the conduits shown in the figure make up the flow director which directs the flow of propellant from an interface, 20, to the rocket propellant tank, 1, through a valve, 18) having means for concurrently providing the rocket propellant to a chill line of a rocket engine as the rocket Figure – the figure shows the flow of propellant being provided to both the tank, 1, to fill the tank and to the engine to cool/thermally condition the engine where part of the propellant is provided to a chill line, 16, which directs the cooled flow of propellant in the rocket and towards the engine therefore it is a chill line of the engine).
Lak does not explicitly teach means for providing the rocket propellant to the rocket propellant tank from an outlet of an engine bleed line.
However, Hue teaches a propellant feeding system (Figure 1) with means for providing the rocket propellant to the rocket propellant tank from an outlet of an engine bleed line. (Figure 1 – the feed system shows a bleed line, 38, which extracts/bleeds propellant used by the engine, 12, and provides it through multiple valves, 50A and 47, back to the tank, 18).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Lak to include means for providing the rocket propellant to the rocket propellant tank from an outlet of an engine bleed line, as taught by Hue, in order to have a pressure regulating system that is simpler, more reliable and less expensive (Hue – Paragraph 0013).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 8, 13, 16, 19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Differences between the described invention in Applicant’s specification and the cited prior art are recognized.  Applicant is encouraged to schedule an interview for discussion of the differences.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813.  The examiner can normally be reached on Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741